The respondents in this case have, with the permission of this court, filed a motion for reargument and they have appended to their motion a statement of their reasons why this motion should be granted. We have carefully examined these reasons and there does not appear therein any new matter not urged on the original argument and not considered by this court in coming to the conclusions reached by us on each controverted point in the case. Neither does it appear from anything the respondents set out therein that a reargument would develop a sound basis in law for reconsidering the decision already made and for reaching a different conclusion.
After careful consideration, we are of the opinion that justice requires that our decision, as given, shall stand as the final disposition of this case.
Motion denied.